Order entered November 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00090-CR

                               DAVID BRIAN NEFF, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-82288-2018

                                            ORDER
       Before the Court is the State’s November 12, 2019 second motion for extension of time

to file its brief. The State has tendered its brief with the motion. We GRANT the motion and

ORDER the State’s brief filed as of the date of this order.

                                                      /s/     LANA MYERS
                                                              JUSTICE